--------------------------------------------------------------------------------

Exhibit 10.5


FIRST AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Amendment”), is made and entered into as of September 26, 2007, by and between
VAIL RESORTS, INC. (“VRI”), and Jeffrey W. Jones (“Executive”).


RECITALS


A.           VRI and Executive entered into that certain Amended and Restated
Employment Agreement, effective September 29, 2004 (the “Original Agreement”);
and


B.           VRI and Executive desire to amend the Original Agreement.


NOW, THEREFORE, the parties hereto agree as follows:


1.           Section 2(h) is hereby added to the Original Agreement to read as
follows:


(h)           Long Term Incentive Compensation.  So long as Executive shall be
employed by VRI on September 30, 2008 (and has not received any notice of
termination for any reason as of or prior to that date), Executive shall be
granted (the “September 2008 Grant”) a long term incentive award having a grant
value of $2,300,000, of which (1) 50% (using VRI’s standard valuation
methodology) shall be pursuant to a grant of Restricted Stock Units (“RSUs”),
and (2) 50% (using VRI’s standard valuation methodology) shall be pursuant to a
grant of Share Appreciation Rights (“SARs”), each of which (x) shall be subject
to the terms of the VRI Amended and Restated 2002 Long Term Incentive and Share
Award Plan (or such successor equity compensation plan) and the agreements
provided pursuant thereto, and (y) shall vest in full on the third anniversary
of the date of grant; provided, however, that this provision shall be of no
effect in the event that a Change in Control, as defined below, has been
completed on or before September 30, 2008, and only if the effect of such Change
in Control is to extinguish, exchange or convert the common stock of VRI
concurrent with the Change in Control being effected.  Notwithstanding the terms
of any other agreement or plan, none of the vesting of the RSUs or SARs issued
pursuant to the September 2008 Grant shall accelerate in the event of a duly
completed Change in Control which has been publicly announced or completed prior
to March 31, 2009 but rather shall vest pursuant to (y) above.


For purposes of this Agreement, “Change in Control” shall mean an event or
series of events by which:


(A)  any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent, or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
directly or indirectly, of 35% or more of the equity securities of VRI entitled
to vote for members of the Board or equivalent governing body of VRI on a
fully-diluted basis; or


(B)  during any period of twenty four (24) consecutive months, a majority of the
members of the Board or other equivalent governing body of VRI cease to be
composed of individuals (1) who were members of that Board or equivalent
governing body on the first day of such period, (2) whose election or nomination
to that Board or equivalent governing body was approved by individuals referred
to in clause (1) above constituting at the time of such election or nomination
at least a majority of that Board or equivalent governing body, or (3) whose
election or nomination to that Board or other equivalent governing body was
approved by individuals referred to in clauses (1) and (2) above constituting at
the time of such election or nomination at least a majority of that Board or
equivalent governing body (excluding, in the case of both clause (2) and clause
(3), any individual whose initial nomination for, or assumption of office as, a
member of that Board or equivalent governing body occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
Board); or


(C) any person or two or more persons acting in concert shall have acquired, by
contract or otherwise, control over the equity securities of VRI entitled to
vote for members of the Board or equivalent governing body of VRI on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right)
representing 51% or more of the combined voting power of such securities; or


(D) VRI sells or transfers (other than by mortgage or pledge) all or
substantially all of its properties and assets to, another “person” or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Exchange Act).


2.           Except as modified by this Amendment, the Original Agreement shall
remain in full force and effect.


3.           This Amendment may be executed in any number of counterparts, each
of which shall be an original, but all of which together shall constitute one
instrument.


4.           The internal laws of the State of Colorado law shall govern the
construction and enforcement of this Amendment.
[Signature Page Follows]



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day of the date first written above.




VAIL RESORTS, INC.:



By:           /s/ Robert A.
Katz                                                                
                                
                                Robert A. Katz, Chief Executive Officer




EXECUTIVE:

 
/s/ Jeffrey W.
Jones                                                                
 
                                Jeffrey W. Jones














 






















Signature Page to First Amendment to
Amended and Restated Employment Agreement



